LatimeR, Judge
(concurring in the result) :
I concur in the results.
The accused was charged with desertion by going absent without leave, with intent to remain away permanently. The Table' of Maximum Punishments provides' a maximum punishment of three years if the absence is terminated by apprehension and two years if it is otherwise terminated. The terminology used in the 1951 Manual is different than that used in the 1949 Manual and I conclude the change was made to reduce any area of uncertainty that might have previously existed between termination by apprehension and termination by surrender. I believe the present Manual draws a precise line; of demarcation and that it was intended that absences terminated by apprehension should fall on one side, of the line and those terminated by any different method should fall on the other.
Paragraph 164, Manual for Courts-Martial, United States, 1951, on page *157312, dealing with desertion, sets forth the proof of this particular offense in the following language:
“Desertion by absence with intent to remain away 'permanently. — (a) That without proper authority the accused absented himself from his place of service, organization, or place of duty; (b) that he intended, at the time of absenting himself or at some time during his absence, to remain away permanently from his place of service, organization, or place of duty; and (c) that his desertion was of a duration and was terminated, as alleged.”
It is noted that under subdivision (c) the Government is required to establish that the absence was terminated, as alleged. In this particular instance, it was alleged that it was terminated by apprehension and, to sustain the sentence imposed, it was incumbent upon the Government to establish that element beyond a reasonable doubt. (See United States v. Cote, 74 BR 359; United States v. Lyle, 74 BR 367; United States v. Toy, 4 BR-JC 73.) The question therefore narrows to this: Did the Government meet the burden placed on it?
There is no definition of apprehension in the present Manual and so the best information available, in service authorities, is found in Digest of Opinions of The Judge Advocate General of the Army, 1912-1940, section 416(15), June 22, 1932. In that opinion it is stated:
“For purposes of determining the measure of punishment to be given in cases of desertion the rule may be followed that if the accused initiates his return to military control by surrendering to the civil authorities or to military authorities, the desertion is terminated by surrender, but, if disclosure of his identity to the civil officers is impelled by the fact that they have apprehended him for vagrancy or on any other charge and are questioning him or about to question him, or bring him to trial before one of the minor magistrates, the return to military control is not voluntary but is caused by a desire to escape criminal action on the part of civil authorities. In such cases the desertion is held terminated by apprehension.”
For my purpose I adopt the test prescribed therein. With that as my measuring rod, I search the record in vain for any evidence which establishes that the accused was apprehended. The Government seeks to defend its position by contending the accused did not initiate his return, but this does not answer the question as the burden is on it to establish the element. In order to show apprehension in this case, the Government was required to produce evidence from which it could be found fairly that the accused disclosed his identity because civil authorities had apprehended him on a criminal charge; and, that they were either about to question him concerning that charge or were about to bring him to trial for his alleged offense. The hiatus in the proof arises because of the failure. to establish part of the following facts: That the apprehending officer was dealing with a criminal offense arising out of the automobile collision; that accused was being interviewed about a possible crime; that the civil authorities were contemplating trying him for a criminal violation; or, that accused was influenced to disclose his identity to escape criminal prosecution. With all those factual matters missing from the stipulation, the evidence is, as a matter of law, insufficient to support a finding that the accused was apprehended. I fail to see how the evidence as to apprehension or surrender was in equipoise — I just do not find any evidence to support a finding of apprehension.
This case, in principle, is not unlike United States v. Grossman (No. 796), 2 USCMA 406, 9 CMR 36, decided April 16, 1953. In that case we held that if the Government desired to impose the additional punishment permitted when personal injuries resulted from an automobile collision, it was incumbent upon the Government to plead and establish the injuries. Here, if the Government seeks to impose the additional penalty for apprehension, it must establish, in law, that method of termination. It *158fails to do that so the record only permits a finding that the accused returned otherwise. Accordingly, the greater sentence must fail.